Order entered October 20, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00346-CV

                                   ABDUL KHAN, Appellant

                                                V.

             THE CHAI ROAD, INC., D/B/A WATERJET WORKS, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-07892

                                            ORDER
        We GRANT appellant’s October 18, 2016 unopposed motion to extend time to file his reply

brief and ORDER the reply brief filed no later than October 27, 2016.




                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE